DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 6, 11, and 17-20 are objected to because of the following informalities:  
With respect to claim 1, “the temperature of gas flow”. “the gas turbine outlet”, the resultant temperature vector”, “the epicenter”, “the coordinated grid”, “the value of new vector ends”, lack proper antecedent basis.
With respect to claim 2, “the correction factors” lacks proper antecedent basis.
With respect to claim 3, “the groups” lacks proper antecedent basis.
With respect to claims 6 and 17-20, “the gas turbine assemblies condition remote monitoring system”, the primary controllers”, “the main APCS server”, “the lower level zone of the remote monitoring system”, “the lower level server”, “the top level server”, lack proper antecedent basis. 
With respect to claim 11, “the protected data link” lacks proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 6 and 17-20 and the antecedent basis objections above, it is unclear to the examiner the scope of claims 6 and 17-20.  What is the lower level zone of the remote monitoring system?  Is the zone different than the lower level server; is the lower level zone part of the lower level server? What is the upper level zone of the remote monitoring system?  Is the zone different than the top level server; is the upper level zone part of the upper level server?  The examiner has interpreted the claims as a lower level server comprises a lower level zone for receiving sensed data from the object to further prosecution and the upper level zone receives data for processing by the upper level server.  Clarification is required. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) transforming the temperature values obtained from each thermocouple for each moment of time into vector values, where thermocouple temperature is a vector module and thermocouple angular arrangement in exhaust plane is its direction; forming the resultant temperature vector value based on the obtained vector values, and the end of this resultant vector is the epicenter of thermal field;  making the coordinate grid with plotting the resultant vector end on it; every time adding the resultant vector ends, calculated based on incoming data on gas turbine outlet new temperature values at different moments in time, on the coordinate grid; determining the value of new vector ends deviation from initial value.  The identified abstract idea falls within the abstract grouping of mathematical concepts.  Applicant’s specification discloses transforming data from one format to another.  Transforming data has been held as a well-known mathematical operation by the courts.  The claimed module appears to be performing the identified abstract idea and is considered to be a generically claimed computer element merely acting as a tool for performing the identified abstract ideas.  Applicant’s specification also further defines modules performing the various analyzing operations; thereby reading as generically claimed computer elements acts as tools for performing the identified abstract ideas.  In addition, the limitation of making adding vector ends, calculated on sensed data and making determinations is considered to be mathematical operations using gathered data.   This judicial exception is not integrated into a practical application because the generically claimed computer elements do not add a meaningful limitation because they merely amount to implementing the abstract idea on a computer.  In addition, the data gathering steps feeding the data to the mathematical operations do not add a meaningful limitation to the method as they are considered to be the insignificant extra-solution activity of mere data gathering. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of gas turbine, combustion chambers, gas ducts, and blading at the gas turbine outlet merely link the abstract ideas to a field of use without providing significantly more or implementing the abstract idea into a practical application.

With respect to claims 2-5 and 7-9, the recited limitations further define the data gathering elements of the thermocouples without providing significantly more or implementing the abstract idea into a practical application.

	With respect to claims 6 and 10-20 further defined generically claimed computer elements like a controller, APCS server, a lower server, top level server, transmission network, Internet, a protected data link, remote devices, wireless or wired communication, LAN of Ethernet type, emails, SMS messaging, and PUSH messages.  These generically claimed computer elements does not add a meaningful limitation because they merely amount to simply implementing the abstract idea on a computer.  
	The claims are not found to be patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeSilva et al. (2015/0260612).

	With respect to claim 1, DeSilva et al. teaches a computerized method of remote monitoring of gas turbine assemblies [0087] condition by temperature fields, which consists of the steps involving as follows: measuring the temperature of gas flow (via 32A-H) from combustion chambers (20) through gas ducts [0015] and blading (via blades of the turbine) at the gas turbine outlet [0068] by means of thermocouples (32A-H are disclosed in [0068] as capable of being thermocouple temperature sensors) at different moments in time (i.e. in real time [0020]); obtaining (via 42) the gas turbine said temperature values measured by thermocouples (32A-H); transforming (Fig. 17) the temperature values obtained from each thermocouple (32A-H) for each moment of time (i.e. in real time) into vector values [0123], where thermocouple temperature is a vector module (i.e. a thermocouple array is able to be arranged in a three-dimensional annular combustion flow paths and axially spaced) and thermocouple angular arrangement (i.e. disclosed as being annularly mounted, as seen in Fig. 3, as Desilva et al. teaches the sensors are capable of being thermocouples) in exhaust plane is its direction [0068]; forming the resultant temperature vector value (S1730) based on the obtained vector values (in step 1270, Fig. 17), and the end of this resultant vector is the epicenter of thermal field (as seen in Fig. 9); making the coordinate grid with plotting the resultant vector end on it (Fig. 9); every time adding the resultant vector ends (i.e. as the process repeats continually in real time, constantly updating the temperature map T [0085]), calculated based on incoming data on gas turbine outlet new temperature values (as measured by the thermocouples 32A-H) at different moments in time (i.e. during operation), on the coordinate grid (seen in Fig. 9);  determining the value of new vector ends deviation from initial value (as the system determined deviations between collected data within a combustor respectively [0131]).

	With respect to claim 3, DeSilva et al. teaches the computerized method wherein the groups of thermocouples (34A-H, discloses as capable of being thermocouples [0068]) characterize operation of individual combustion chambers (as each thermocouples are position around each combustor of the combustor assembly [0015] [0064] [0066], collect respective temperature readings to build the disclosed temperature map).

With respect to claim 4, DeSilva et al. teaches the computerized method wherein the coordinate grid is a polar coordinate system (i.e. the disclosed 2-D map in Fig. 9 having each point on a plane determined by a distance from the center and an angle from the center).

With respect to claim 5, DeSilva et al. teaches the computerized method wherein the monitoring is carried online (i.e. during operation, in real time [0013]).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSilva et al. (2015/0260612) in view of Adam (2006/0245914).

With respect to claim 2, DeSilva et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the correction factors are used in case of asymmetrical arrangement of thermocouples.
Adam teaches a similar method that includes wherein correction factors (i.e. an integral multiple [0053]) are used in case of asymmetrical arrangement [0055] of thermocouples (Mi).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the thermocouple arrangement of DeSilva to be asymmetrical as taught in Adam because Adam teaches such an arrangement aids in identifying the operation of a turbine, while correcting measured values ensures all the measuring points are identical [0054], thereby ensuring accurate temperature detection regardless of the location of the thermocouples.

Claim(s) 6-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSilva et al. (2015/0260612) in view of Hong (KR 101481109).

	With respect to claims 6 and 18-20 DeSilva et al. teaches all that is claimed in the above rejection of claims 1 and 3-5, but remains silent regarding the gas turbine assemblies condition remote monitoring system, by gas flow temperature determined by thermocouples and by transmission of these values to the primary controllers, which are connected to the main APCS server of the monitored object intended for accumulation of data received from the controllers and subsequent transfer of the said data from the lower level zone of the remote monitoring system comprising at least the lower level server of the remote monitoring system, from which the gas turbine measured temperature data are transmitted to the top level zone of the remote monitoring system, which comprises the top level server configured to implement the above method of remote monitoring of gas turbine assemblies condition according to claim(s) 1/3/4/5.	
Hong. teaches a similar a remote monitoring system (Fig. 1 [0019]), by sensing data [0021] and by transmission of these values (i.e. sensed data) to primary controllers (10 of a sensed devices), which are connected to a main APCS server (20) of the monitored object (10) intended for accumulation of data received from the controllers (10) and subsequent transfer (via network) of the said data from a lower level zone (a data receiving portion of 20) of the remote monitoring system zone (Fig. 1) comprising at least the lower level server (20) of the remote monitoring system (Fig. 1), from which object (10) data is transmitted to a top level zone (a top zone of 30 that receives data) of the remote monitoring system (Fig. 1), which comprises the top level server (30) configured to implement data analysis [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify system of DeSilva to include the server arrangement system taught by Hong because Hong teaches such a system can improve the stability of remote monitoring by preventing control error due to a failure of the monitoring system, [0055].
With respect to claim 8, DeSilva et al. teaches the system wherein the groups of thermocouples (34A-H, discloses as capable of being thermocouples [0068]) characterize operation of individual combustion chambers (as each thermocouples are position around each combustor of the combustor assembly [0015] [0064] [0066], collect respective temperature readings to build the disclosed temperature map).

With respect to claim 9, DeSilva et al. teaches the system wherein the monitoring is carried online (i.e. during operation, in real time [0013]).

With respect to claim 10, DeSilva as modified by Hong teaches the system wherein the data transmission network is the Internet (as indirectly taught in [0025] of Hong which discloses communication between servers is based on an IP protocol).

With respect to claim 11, DeSilva as modified by Hong teaches the system wherein the data transmission via the Internet is carried out through the protected data link (as Hong discloses data is communicated via TCP/IP protocol [0031], which is communication through a private network providing a secure environment when operating, thereby reading on a protected data link).

With respect to claim 12, DeSilva as modified by Hong teaches the system wherein the top level server (30 of Hong) is configured to transfer the monitored object state data (as processed) to users' remote devices (as 30 generates an alarm and sends the alarm data to server 20 [0026-0028] and user’s remotes devices like 21-23 of Hong or a printer [0026]).
With respect to claim 13, DeSilva as modified by Hong teaches the system wherein the data are transmitted to users' remote devices (21-23 of Hong) by wire and/or wireless communication [0023-0024] and [0031].

With respect to claim 14, DeSilva as modified by Hong teaches the system wherein the wire communication is LAN of Ethernet type (as TCT/IP commonly use LAN of Ethernet type communication protocols [0031] of Hong.

With respect to claim 15, DeSilva as modified by Hong teaches the system wherein the wireless communication is Wi-Fi [0031] of Hong.

With respect to claim 16, DeSilva as modified by Hong teaches the system wherein the monitored object state data are transmitted to users' remote devices (i.e. device 21-23 or printer [0026] by means of PUSH messages (from server 30 as pushed to server 20 then to the user’s devices).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSilva et al. (2015/0260612) in view of Adam (2006/0245914).

With respect to claim 7, DeSilva et al. teaches all that is claimed in the above rejection of claim 6, but remains silent regarding wherein the thermocouples (Mi) are arranged asymmetrically around the circumference [0055] and use correction factors (i.e. an integral multiple [0053]) which take asymmetry into account.
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the thermocouple arrangement of DeSilva to be asymmetrical as taught in Adam because Adam teaches such an arrangement aids in identifying the operation of a turbine, while correcting measured values ensures all the measuring points are identical [0054], thereby ensuring accurate temperature detection regardless of the location of the thermocouples.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSilva et al. (2015/0260612) in view of Adam (2006/0245914), as applied to claim 2, further in view of Hong (KR 101481109).
With respect to claim 17, DeSilva et al. as modified teaches all that is claimed in the above rejection of claim 2, but remains silent regarding the gas turbine assemblies condition remote monitoring system, by gas flow temperature determined by thermocouples and by transmission of these values to the primary controllers, which are connected to the main APCS server of the monitored object intended for accumulation of data received from the controllers and subsequent transfer of the said data from the lower level zone of the remote monitoring system comprising at least the lower level server of the remote monitoring system, from which the gas turbine measured temperature data are transmitted to the top level zone of the remote monitoring system, which comprises the top level server configured to implement the above method of remote monitoring of gas turbine assemblies condition according to claim 1.	
Hong. teaches a similar a remote monitoring system (Fig. 1 [0019]), by sensing data [0021] and by transmission of these values (i.e. sensed data) to primary controllers (10 of a sensed devices), which are connected to a main APCS server (20) of the monitored object (10) intended for accumulation of data received from the controllers (10) and subsequent transfer (via network) of the said data from a lower level zone (a data receiving portion of 20) of the remote monitoring system zone (Fig. 1) comprising at least the lower level server (20) of the remote monitoring system (Fig. 1), from which object (10) data is transmitted to a top level zone (a top zone of 30 that receives data) of the remote monitoring system (Fig. 1), which comprises the top level server (30) configured to implement data analysis [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify system of DeSilva to include the server arrangement system taught by Hong because Hong teaches such a system can improve the stability of remote monitoring by preventing control error due to a failure of the monitoring system, [0055].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cleary (6,460,346) which teaches mapping temperature fields of a combustion chamber.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853